DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/143,305 filed on 9/26/18 is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427,141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017. This application 16/143,305 is a CON of PCT/US18/45036 08/02/2018 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/540,513 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017. This application 16/143,305 claims benefit of 62/583,487 11/08/2017.
Response to Amendment
This office action is in response to the amendments submitted on 9/19/2022, wherein claims 1, 3-9, 11-12, 14-15, 17-18, and 20 are pending and ready for examination. Claims 10 and 16 have been canceled, no new claims have been cited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown, in view of US 2018/0091516 A1, Nixon et al hereinafter referenced as Nixon.


As to independent claim 1, Brown teaches “A monitoring system for data collection in an industrial environment, the system comprising: a data collector electrically coupled to a plurality of data input channels electrically connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or industrial pipeline system, wherein the data collection points collect data and electrically transmit the collected data to the data collector via the plurality of data input channels;” ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on "input channels", similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on " input channels electrically connected to data collection points operationally coupled to at least one industrial component "; "monitoring electronics 108 includes input functionality ..... . via external or via local integral operator interface ...... bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media", see [0038]. See fig 5 A-B and [0005] wherein the boiler is one of the industrial machines “fixed equipment”. Note: the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicates such data via paths, i.e. part of the data collector/input channels. Moreover, [0019-0020] wherein the pipeline system is disclosed and at least the performance of one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.) 
“a data storage structured to store a library of stored noise patterns associated with operation of the at least one industrial component,” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039- 0040] "baseline data stored in the memory", "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of fixed equipment and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See [0025-0027], [0033], [0051], [0094] and claim 2, 6, and 8. Moreover, fig 2 and claim 9, wherein an external input is applied, and fig 8, wherein the noise is determined based on the stored baseline/ pattern/ signature.)
Brown is silent in regards to “wherein the library of stored noise pattern being from a noise pattern data market, the noise pattern data market comprising a self-organizing data marketplace for industrial IOT data.” 
Nixon teaches “wherein the library of stored noise patterns is from a noise pattern data market;” ([0022] “Embodiments facilitate a self-organizing Internet-of-Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation.” Moreover, the data from marketplace includes all types of data including industrial data and based on industrial standards such as in [0100] “The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a dropin database-as-a-service for MySQL-based services.” One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.
Brown as modified teaches “a data acquisition circuit in electronic communication with the data collector and structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of data input channels;” (fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein such elements reads on " data acquisition circuit in electronic communication with the data collector and structured to interpret a plurality of detection values from collected data". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm, determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor "through an algorithm" [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 representing "at least one of the plurality of data input channels ". Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
Brown as modified teaches “and a data analysis circuit in electronic communication with the data acquisition circuit and structured to: analyze the collected data; determine a measured noise pattern for the at least one industrial component; and compare the measured noise pattern to the library of stored noise patterns to identify a changed condition of the at least one industrial component.” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on "analyze the collected data; determine a measured noise pattern for at least one industrial component". Moreover, [0036] wherein the fixed equipment 204 to be diagnosed, see [0033- 0034] wherein the fixed equipment is equivalent to pump or valve or boiler or the like. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with "By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data, which reads on "data analysis circuit". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ "through an algorithm" [0033] and [0021])

As to independent claim 9, Brown teaches “A computer-implemented method for data collection in an industrial environment, the method comprising: collecting a data via data collector electrically coupled to a plurality of data input channels, the plurality of data input channels being electrically connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or an industrial pipeline system, wherein the data collection points electrically transmit the collected data to the data collector via the plurality of data input channels;” ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on "input channels", similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on " input channels electrically connected to data collection points operationally coupled to at least one industrial component "; "monitoring electronics 108 includes input functionality ..... . via external or via local integral operator interface ...... bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media", see [0038]. See fig 5 A-B and [0005] wherein the boiler is one of the industrial machines “fixed equipment”. Note: the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicate such data via paths, i.e. part of the data collector/input channels. Moreover, [0019-0020] wherein the pipeline system is disclosed and at least the performance of one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.)
Brown is silent in regards to “receiving a library of stored noise patterns being from a noise pattern data market, the noise pattern data market comprising a self-organizing data marketplace for industrial IOT data.” 
	Nixon teaches “receiving a library of stored noise patterns being from a noise pattern data market, the noise pattern data market comprising a self-organizing data marketplace for industrial IOT data.” ([0022] “Embodiments facilitate a self-organizing Internet-of-Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation.” Moreover, the data from marketplace includes all types of data including industrial data and based on industrial standards such as in [0100] “The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a dropin database-as-a-service for MySQL-based services.” One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.
Brown as modified teaches “storing the library of stored noise patterns in a data storage, the stored noise patterns being associated with operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039- 0040] "baseline data stored in the memory", "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of fixed equipment and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See [0025-0027], [0033], [0051], [0094] and claim 2, 6, and 8. Moreover, fig 2 and claim 9, wherein an external input is applied, and fig 8, wherein the noise is determined based on the stored baseline/ pattern/ signature.)
Brown as modified teaches “interpreting a plurality of detection values from the collected data with a data acquisition circuit, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein such elements reads on " data acquisition circuit in electronic communication with the data collector and structured to interpret a plurality of detection values from collected data". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm, determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor "through an algorithm" [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 representing "at least one of the plurality of data input channels ". Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
Brown as modified teaches “analyzing the collected data; determining a measured noise pattern for the at least one industrial component; and comparing the measured noise pattern to the library of stored noise patterns to identify a changed condition of the at least one industrial component.” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on "analyze the collected data; determine a measured noise pattern for at least one industrial component". Moreover, [0036] wherein the fixed equipment 204 to be diagnosed, see [0033- 0034] wherein the fixed equipment is equivalent to pump or valve or boiler or the like. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with "By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/ components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data, which reads on "data analysis circuit". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ "through an algorithm" [0033] and [0021]) 
Brown as modified teaches “and utilizing a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”, wherein the comparison with patterns, in order to determine a defined signature matching a defined criterion such as cracking/ fraction, fouling or corrosion is applied [0033-0035] and [0093-0094], and wherein each pattern, signature is unique to a defined device as in [0052]. Moreover, [0036] wherein the fixed equipment 204 to be diagnosed which reads on "second component". Furthermore, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated.”)

As to claim 3, Brown as modified teaches “wherein the library of stored noise patterns comprises a plurality of noise patterns corresponding to a plurality of associated states of the at least one industrial component.” (fig 8, “separate acoustic patterns associated with vortices from background noise”; “calculate flow rate based on acoustic patterns and process noise signature based on background noise”, see [0093-0094] wherein the type of signature such as fouling or corrosion in an industrial process is determined as in [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”. Also see [0033-0035] wherein the signature types including cracking, fouling and corrosion read on “a plurality of associated states”.)

As to claim 6, Brown as modified teaches “wherein the data analysis circuit utilizes a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052], wherein the comparison with patterns, in order to determine a defined signature matching a defined criterion such as cracking/ fraction, fouling or corrosion is applied [0033-0035] and [0093-0094], and wherein each pattern (transfer function), signature is unique to a defined device as in [0052]. Moreover, [0019-0020] wherein one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.)

As to claim 8, Brown as modified teaches “wherein the data analysis circuit utilizes a noise pattern analysis to identify the changed condition.” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected; “change in noise signature,” see fig 8.)

As to claim 12 , Brown as modified teaches “wherein the library of stored noise patterns comprises a plurality of noise patterns corresponding to a plurality of associated states of the at least one industrial component.” (fig 8, “separate acoustic patterns associated with vortices from background noise”; “calculate flow rate based on acoustic patterns and process noise signature based on background noise”, see [0093-0094] wherein the type of signature such as fouling or corrosion in an industrial process is determined as in [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”. Also see [0033-0035] wherein the signature types including cracking, fouling and corrosion read on “a plurality of associated states”. Moreover, [0019-0020] wherein the pipeline system is disclosed and at least the performance of one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.)

Claims 4-5 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over as modified by Nixon as applied to claims 1 and 9 above, and further in view of 4,985,857 Bajpai et al, hereinafter referenced as Bajpai.

As to claims 4 and 14, Brown as modified teaches the limitations of claims 1 and 9 above, and Brown teaches the limitations of claim 9 above. Brown teaches “measured  noise pattern” at least in [0041] and fig 7C and 8 and teaches the changes see fig 7C and 8 and related paragraphs.
Brown is silent in regards to model-based expert system to identify the changed condition.
Bajpai teaches “further comprising operating at least one of a rule-based expert system or a model-based expert system to identify the changed condition.” ([abstract] “A general purpose expert system architecture for diagnosing faults in any one of a plurality of machines includes a machine information database containing information on characteristics of various components of the machines to be diagnosed and a sensory input database which contains vibration data taken at predetermined locations on each of the machines.” See col 1 line 1-33 and col 1 lines 55 – col 2 lines 1-40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of expert system applied within the art of Bajpai to the control center of Brown in order to attain the required results yet wherein smooth operation of machine can be better accomplished with precise identification, improved part quality, long uptimes of the machines, avoidance of fixing “non-problem”.. and more as in (Bajpai col 1 lines 24-28 and col 2 lines 60 – col 3 lines 1-2).

As to claim 5, Brown as modified teaches “wherein the data analysis circuit is further structured to seed the at least one of the rule- based experts system or the model-based expert system using the library of stored noise patterns.” (fig 8, [0093-0094] and [0051-0052] wherein the patterns are compared with reference to determine a defined signature, and wherein such references/ signatures are uniquely applicable to the device type/ model and the unique transfer function of such model/ type; “and compared by the monitoring electronics 308 to a stored acoustic signature”, or “In an alternative embodiment, the raw measurement data is transmitted to the control center 312where the data is processed and compared to stored baseline information.”, one of ordinary skill in the art would acknowledge that the initial references of the model  represent seeds. See the rejection of claim 4 above.)
Brwon teaches the stored noise patterns as in the rejection of claim 1 above.
Brown is silent in regards to data market.
Nixon teaches “wherein the library of stored noise patterns is from a noise pattern data market” ([0022] “Embodiments facilitate a self-organizing Internet-of-Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation.” Moreover, the data from marketplace includes all types of data including industrial data and based on industrial standards such as in [0100] “The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a dropin database-as-a-service for MySQL-based services.” One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Nixon as applied to claims 1 and 9 above, and further in view of US 2017/0310747 A1, Cohn et al, hereinafter referenced as Chon.
As to claim 7 and 11, Brown as modified teaches the limitations of claim 1 and 9 respectively. 
Brown is silent in regards to a distributed ledger to store transactional data.
Cohn teaches “wherein the library of stored noise patterns uses a distributed ledger to store transactional data.” ([0017] “provides a mechanism for achieving a peer-to-peer IoT network” in light of the specification, the invention is drawn to internet of things IoT; “(e.g., distributed ledger), enables the ability to perform a wide range of digital transactions that can be tracked and traded without requiring a central point of control and can establish the ability for IoT devices to operate autonomously.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of distributed ledger of Cohn to the data transmission/ distribution of Brown wherein such well-known approach of secured networking is applicable within the art of distributed utilities/ services within a wide geographical range such as the pipeline/ boiler plant of Brwon (KSR). Moreover, one of ordinary skill in the art would appreciate and be motivated to incorporate such secured transaction in order to prevent any possible tampering or theft attempts, while securely providing the service of peer to peer communication. (Cohn [0017].) Furthermore, such combination would improve the reliability and security of Brown’s teaching.

Claims 15 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nixon and further in view of Cohn.

As to independent claim 15, Brown teaches “An apparatus for monitoring data collection in an industrial environment, the apparatus comprising: a data collector electrically coupled to a plurality of data input channels electrically connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or an industrial pipeline system;” ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on "input channels", similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on " input channels electrically connected to data collection points operationally coupled to at least one industrial component "; "monitoring electronics 108 includes input functionality ..... . via external or via local integral operator interface ...... bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media", see [0038]. See fig 5 A-B and [0005] wherein the boiler is one of the industrial machines “fixed equipment”. Note: the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicate such data via paths, i.e. part of the data collector/input channels. Moreover, [0019-0020] wherein the pipeline system is disclosed and at least the performance of one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.)
Brown is silent in regards to “receiving a library of stored noise patterns being from a noise pattern data market, the noise pattern data market comprising a self-organizing data marketplace for industrial IOT data.” 
Nixon teaches “receiving a library of stored noise patterns being from a noise pattern data market, the noise pattern data market comprising a self-organizing data marketplace for industrial IOT data.” ([0022] “Embodiments facilitate a self-organizing Internet-of-Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation.” Moreover, the data from marketplace includes all types of data including industrial data and based on industrial standards such as in [0100] “The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a dropin database-as-a-service for MySQL-based services.” One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.
Brown as modified teaches “a data storage structured to store the library of stored noise patterns associated with operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039- 0040] "baseline data stored in the memory", "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of fixed equipment and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See [0025-0027], [0033], [0051], [0094] and claim 2, 6, and 8. Moreover, fig 2 and claim 9, wherein an external input is applied, and fig 8, wherein the noise is determined based on the stored baseline/ pattern/ signature.)
 Brown as modified teaches “a data acquisition circuit in electronic communication with the data collector and structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of data input channels;” (fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein such elements reads on " data acquisition circuit in electronic communication with the data collector and structured to interpret a plurality of detection values from collected data". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm, determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor "through an algorithm" [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 representing "at least one of the plurality of data input channels ". Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
 Brown as modified teaches “and a data analysis circuit in electronic communication with the data acquisition circuit and structured to: analyze the collected data; determine a measured noise pattern for the at least one industrial component; compare the measured noise pattern to the library of stored noise patterns to identify a state value of the at least one industrial component.” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on "analyze the collected data; determine a measured noise pattern for at least one industrial component". Moreover, [0036] wherein the fixed equipment 204 to be diagnosed, see [0033- 0034] wherein the fixed equipment is equivalent to pump or valve or boiler or the like. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with "By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data, which reads on "data analysis circuit". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ "through an algorithm" [0033] and [0021])
Brown is silent in regards to “wherein the library of stored noise pattern uses a distributed ledger to store transactional data.”
Cohn teaches “wherein the library of stored noise pattern uses a distributed ledger to store transactional data.” ([0017] “provides a mechanism for achieving a peer-to-peer IoT network” in light of the specification, the invention is drawn to internet of things IoT; “(e.g., distributed ledger), enables the ability to perform a wide range of digital transactions that can be tracked and traded without requiring a central point of control and can establish the ability for IoT devices to operate autonomously.”, wherein the data could include noise data or any related data to be exchanged between business parties, based on the needs and goals of that business/ industry.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of distributed ledger of Cohn to the data transmission/ distribution of Brown wherein such well-known approach of secured networking is applicable within the art of distributed utilities/ services within a wide geographical range such as the pipeline/ boiler plant of Brown (KSR). Moreover, one of ordinary skill in the art would appreciate and be motivated to incorporate such secured transaction in order to prevent any possible tampering or theft attempts, while securely providing the service of peer to peer communication. (Cohn [0017].) Furthermore, such combination would improve the reliability and security of Brown’s teaching.

As to claim 17, the claim cites limitations analogous to the limitations of claim 12 above, and is therefore rejected on the same premise.

As to claim 18, Brown as modified teaches “wherein the data analysis circuit utilizes a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052], wherein the comparison with patterns, in order to determine a defined signature matching a defined criterion such as cracking/ fraction, fouling or corrosion is applied [0033-0035] and [0093-0094], and wherein each pattern (transfer function), signature is unique to a defined device as in [0052]. Moreover, [0033-0035] wherein as described each device has its unique signature, wherein the example of cat cracker structure and its own corresponding unique pattern to determine fraction, is provided and wherein the flowmeter can also monitor other devices “target device and associated piping” for “plugging and fouling or corrosion”. Knowing that each device has its unique pattern/ signature as in [0052] and [0040-0041]. Moreover, [0019-0020 wherein one industrial component is determined, whereas the second component could be one of the other disclosed devices/ “fixed equipment” such as "turbine, pumps, rotors, mixers, boiler and other rotating reciprocating equipment, heat exchanger, valves .... ". Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or a boiler or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or boiler or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined "acoustic changes in background noise or in noise associated with a specific device can be isolated."; "to determine whether fouling and/or corrosion has occurred in the system." Moreover, [0022] and [0036] "The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Nixon and Cohn as applied to claim 15 above, and further in view of Bajpai.

As to claim 20, the claim recites limitations analogous to the limitations of claim 4 and 14 above, and is therefore rejected on the same premise.
.
Response to Arguments
Applicant's arguments filed on 9/19/2022 have been fully considered but they are moot due to the new ground of rejection necessitated by the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0218451 A1, Yamada is drawn to noise pattern acquisition device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                             11/17/2022